IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


JOYCE M. STETTLER AND RAYMOND        : No. 192 EAL 2014
J. STETTLER, H/W,                    :
                                     :
                Petitioners          : Petition for Allowance of Appeal from the
                                     : Order of the Superior Court
                                     :
          v.                         :
                                     :
                                     :
ALLIED SIGNAL, INC., A. W.           :
CHESTERTON COMPANY, AIR AND          :
LIQUID SYSTEMS CORPORATION AS        :
SUCCESSOR BY MERGER TO               :
BUFFALO PUMPS, AMERICAN              :
BILTRATE, INC., AMERICAN             :
STANDARD, INC., BORG-WARNER          :
CORPORATION, CBS CORPORATION,        :
A DELAWARE CORPORATION, F/K/A        :
VIACOM, INC., SUCCESSOR BY           :
MERGER TO CBS CORPORATION, A         :
PENNSYLVANIA CORPORATION, F/K/A      :
WESTINGHOUSE ELECTRIC                :
CORPORATION, CERTAINTEED             :
CORPORATION, CLEAVER BROOKS,         :
INC., CONWED CORPORATION,            :
CRANE COMPANY, CROWN, CORK &         :
SEAL COMPANY, INC., DAP              :
PRODUCTS, DOMCO PRODUCTS             :
TEXAS, L.P., INDIVIDUALLY AND AS     :
CORPORATE SUCCESSOR TO               :
TARKETT, AZROCK AND DOMCO, A         :
DELAWARE CORPORATION, EATON          :
CORPORATION, AS SUCCESSOR IN         :
INTEREST TO CUTLER-HAMMER, INC.,     :
N/K/A EATON ELECTRICAL, INC., ELOF   :
HANSSON, INC., FAIRMONT SUPPLY       :
COMPANY, FERRO ENGINEERING           :
DIVISION OF ON MARINE SERVICES       :
COMPANY, FORD MOTOR COMPANY,         :
FOSECO, INC., FOSTER-WHEELER         :
CORPORATION, GENERAL ELECTRIC        :
COMPANY, GENERAL REFRACTORIES        :
COMPANY, THE GOODYEAR TIRE &          :
RUBBER COMPANY, GOULD PUMPS,          :
INC., GREEN, TWEED & COMPANY          :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST TO PALMETTO, INC.,           :
HOBART BROTHERS COMPANY,              :
INGERSOLL-RAND COMPANY,               :
INTERNATIONAL PAPER COMPANY           :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST TO CHAMPION                  :
INTERNATIONAL CORPORATION AND         :
U.S. PLYWOOD CORP., J.H. FRANCE       :
REFRACTORIES CO.,                     :
KEELER/DORR-OLIVER BOILER             :
COMPANY, KENTILE FLOORS, INC.         :
A/K/A KENTILE OPERATION CO., THE      :
KERITE COMPANY, A DIVISION OF         :
THE MARMON GROUP, LLC, THE            :
LINCOLN ELECTRIC COMPANY, LINDE,      :
LLC, F/K/A THE BOC GROUP/AIRCO        :
DIVISION, MANNINGTON MILLS, INC.,     :
METROPOLITAN LIFE INSURANCE           :
COMPANY, INC., MORGAN                 :
ENGINEERING F/K/A MORGAN CRANE,       :
MORGAN ENGINEERING F/K/A              :
ALLIANCE MACHINES, THE OKONITE        :
COMPANY, OWENS-ILLINOIS, INC.         :
F/K/A OWENS ILLINOIS GLASS CO., P     :
& H MINING EQUIPMENT, INC. F/K/A      :
HARNISCHFEGER CORPORATION,            :
PFIZER, INC., PENNSYLVANIA S&N,       :
INC., READING CRANE &                 :
ENGINEERING, REUNION                  :
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.    :
F/K/A NORTON COMPANY,                 :
SCHNEIDER ELECTRIC USA, INC.          :
F/K/A SQUARE D. COMPANY,              :
SHAWBOX A/K/A LIFT TECH               :
INTERNATIONAL, A DIVISION OF          :
MCKINNON CORPORATION, UNION           :
CARBIDE CHEMICAL & PLASTICS CO.,      :
INC. F/K/A UNION CARBIDE              :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 2
CORPORATION, UNIVERSAL                :
REFRACTORIES A DIVISION OF THIEM      :
CORPORATION, WARREN PUMPS,            :
INC., WEIL-MCLAIN, WEYERHAEUSER       :
CO.,                                  :
                                      :
                  Respondents         :


FRANK W. WEIERBACH AND COLLEEN : No. 193 EAL 2014
M. WEIERBACH, H/W,              :
                                :
                 Petitioners    : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
                                :
            v.                  :
                                :
                                :
ALLIED SIGNAL, INC., A. W.      :
CHESTERTON COMPANY, AIR AND     :
LIQUID SYSTEMS CORPORATION AS :
SUCCESSOR BY MERGER TO          :
BUFFALO PUMPS, AMERICAN         :
STANDARD, INC., BAYER           :
CROPSCIENCE LP, SUCCESSOR IN    :
INTEREST TO AMEHEM PRODUCTS,    :
INC., BORG-WARNER CORPORATION, :
BURNHAM, LLC, CBS CORPORATION, :
A DELAWARE CORPORATION, F/K/A   :
VIACOM, INC., SUCCESSOR BY      :
MERGER TO CBS CORPORATION, A    :
PENNSYLVANIA CORPORATION, F/K/A :
WESTINGHOUSE ELECTRIC           :
CORPORATION, CERTAINTEED        :
CORPORATION, CLEAVER BROOKS,    :
INC., COOPER INDUSTRIES, LLC,   :
CROWN, CORK & SEAL COMPANY,     :
INC., DAP PRODUCTS, DOMCO       :
PRODUCTS TEXAS, L.P.,           :
INDIVIDUALLY AND AS CORPORATE   :
SUCCESSOR TO TARKETT, AZROCK :
AND DOMCO, A DELAWARE           :
CORPORATION, EATON              :
CORPORATION, AS SUCCESSOR IN    :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 3
INTEREST TO CUTLER-HAMMER, INC., :
N/K/A EATON ELECTRICAL, INC., ECR :
INTERNATIONAL, INC. A/K/A DUNKIRK :
BOILERS, AND AS SUCCESSOR IN      :
INTEREST TO THE UTICA COMPANIES, :
INC., FORD MOTOR COMPANY,         :
FOSTER-WHEELER CORPORATION,       :
GENERAL ELECTRIC COMPANY,         :
GENERAL REFRACTORIES COMPANY, :
GEORGIA-PACIFIC CORPORATION       :
TRUST, INC., INDIVIDUALLY AND AS  :
SUCCESSOR IN INTEREST TO          :
BESTWALL GYPSUM COMPANY,          :
KEELER/DORR-OLIVER BOILER         :
COMPANY, GOODRICH                 :
CORPORATION, THE GOODYEAR TIRE :
& RUBBER COMPANY, GOULD PUMPS, :
INC., GREEN, TWEED & COMPANY      :
INDIVIDUALLY AND AS SUCCESSOR IN :
INTEREST TO PALMETTO, INC., HB    :
FULLER COMPANY F/K/A AMCHEM       :
PRODUCTS, INC. F/K/A BENJAMIN     :
FOSTER, HOBART BROTHERS           :
COMPANY, INDUSTRIAL HOLDINGS      :
CORP. A/K/A CARBORUNDUM CO.,      :
INGERSOLL-RAND COMPANY, J.H.      :
FRANCE REFRACTORIES CO., JONH     :
CRANE, INC., KAISER GYPSUM        :
COMPANY, KENTILE FLOORS, INC.     :
A/K/A KENTILE OPERATION CO., THE :
KERITE COMPANY, THE LINCOLN       :
ELECTRIC COMPANY, METROPOLITAN :
LIFE INSURANCE COMPANY, INC.,     :
MORGAN ENGINEERING F/K/A          :
MORGAN CRANE, MORGAN              :
ENGINEERING F/K/A ALLIANCE        :
MACHINES, THE OKONITE COMPANY, :
OWENS-ILLINOIS, INC. F/K/A OWENS :
ILLINOIS GLASS CO., P & H MINING  :
EQUIPMENT, INC. F/K/A             :
HARNISCHFEGER CORPORATION,        :
PNEUMO ABEX CORPORATION F/K/A :
ABEX CORPORATION, READING         :
CRANE & ENGINEERING, REUNION      :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 4
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.    :
F/K/A NORTON COMPANY, SEARS           :
ROEBUCK AND CO., SCHNEIDER            :
ELECTRIC USA, INC. F/K/A SQUARE D.    :
COMPANY, SHAWBOX A/K/A LIFT           :
TECH INTERNATIONAL, A DIVISION OF     :
MCKINNON CORPORATION, UNION           :
CARBIDE CHEMICAL & PLASTICS CO.,      :
INC. F/K/A UNION CARBIDE              :
CORPORATION, WARREN PUMPS,            :
INC., WEIL-MCLAIN,                    :
                                      :
                  Respondents         :


LINDA M. STERNER, EXECUTRIX OF  : No. 194 EAL 2014
THE ESTATE OF ROBERT E.         :
STERNER,                        :
                                : Petition for Allowance of Appeal from the
                 Petitioner     : Order of the Superior Court
                                :
                                :
           v.                   :
                                :
                                :
ALLIED SIGNAL, INC., A. W.      :
CHESTERTON COMPANY, AIR AND     :
LIQUID SYSTEMS CORPORATION AS :
SUCCESSOR BY MERGER TO          :
BUFFALO PUMPS, AMERICAN         :
STANDARD, INC., BAYER           :
CROPSCIENCE LP, SUCCESSOR IN    :
INTEREST TO AMEHEM PRODUCTS,    :
INC., BORG-WARNER CORPORATION, :
BURNHAM, LLC, CBS CORPORATION, :
A DELAWARE CORPORATION, F/K/A   :
VIACOM, INC., SUCCESSOR BY      :
MERGER TO CBS CORPORATION, A    :
PENNSYLVANIA CORPORATION, F/K/A :
WESTINGHOUSE ELECTRIC           :
CORPORATION, CERTAINTEED        :
CORPORATION, CLEAVER BROOKS,    :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 5
INC., COOPER INDUSTRIES, LLC,     :
CROWN, CORK & SEAL COMPANY,       :
INC., DAP PRODUCTS, DOMCO         :
PRODUCTS TEXAS, L.P.,             :
INDIVIDUALLY AND AS CORPORATE     :
SUCCESSOR TO TARKETT, AZROCK :
AND DOMCO, A DELAWARE             :
CORPORATION, EATON                :
CORPORATION, AS SUCCESSOR IN      :
INTEREST TO CUTLER-HAMMER, INC., :
N/K/A EATON ELECTRICAL, INC., ECR :
INTERNATIONAL, INC. A/K/A DUNKIRK :
BOILERS, AND AS SUCCESSOR IN      :
INTEREST TO THE UTICA COMPANIES, :
INC., FORD MOTOR COMPANY,         :
FOSTER-WHEELER CORPORATION,       :
GENERAL ELECTRIC COMPANY,         :
GENERAL REFRACTORIES COMPANY, :
GEORGIA-PACIFIC CORPORATION       :
TRUST, INC., INDIVIDUALLY AND AS  :
SUCCESSOR IN INTEREST TO          :
BESTWALL GYPSUM COMPANY,          :
KEELER/DORR-OLIVER BOILER         :
COMPANY, GOODRICH                 :
CORPORATION, THE GOODYEAR TIRE :
& RUBBER COMPANY, GOULD PUMPS, :
INC., GREEN, TWEED & COMPANY      :
INDIVIDUALLY AND AS SUCCESSOR IN :
INTEREST TO PALMETTO, INC., HB    :
FULLER COMPANY F/K/A AMCHEM       :
PRODUCTS, INC. F/K/A BENJAMIN     :
FOSTER, HOBART BROTHERS           :
COMPANY, INDUSTRIAL HOLDINGS      :
CORP. A/K/A CARBORUNDUM CO.,      :
INGERSOLL-RAND COMPANY, J.H.      :
FRANCE REFRACTORIES CO., JONH     :
CRANE, INC., KAISER GYPSUM        :
COMPANY, KENTILE FLOORS, INC.     :
A/K/A KENTILE OPERATION CO., THE :
KERITE COMPANY, THE LINCOLN       :
ELECTRIC COMPANY, METROPOLITAN :
LIFE INSURANCE COMPANY, INC.,     :
MORGAN ENGINEERING F/K/A          :
MORGAN CRANE, MORGAN              :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 6
ENGINEERING F/K/A ALLIANCE            :
MACHINES, THE OKONITE COMPANY,        :
OWENS-ILLINOIS, INC. F/K/A OWENS      :
ILLINOIS GLASS CO., P & H MINING      :
EQUIPMENT, INC. F/K/A                 :
HARNISCHFEGER CORPORATION,            :
PNEUMO ABEX CORPORATION F/K/A         :
ABEX CORPORATION, READING             :
CRANE & ENGINEERING, REUNION          :
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.    :
F/K/A NORTON COMPANY, SEARS           :
ROEBUCK AND CO., SCHNEIDER            :
ELECTRIC USA, INC. F/K/A SQUARE D.    :
COMPANY, SHAWBOX A/K/A LIFT           :
TECH INTERNATIONAL, A DIVISION OF     :
MCKINNON CORPORATION, UNION           :
CARBIDE CHEMICAL & PLASTICS CO.,      :
INC. F/K/A UNION CARBIDE              :
CORPORATION, WARREN PUMPS,            :
INC., WEIL-MCLAIN, WEYERHAUSER        :
CO.,                                  :
                                      :
                  Respondents         :


CHESTER R. LEHMANN AND JEAN D.    : No. 195 EAL 2014
LEHMANN, H/W,                     :
                                  :
                 Petitioners      : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
                                  :
           v.                     :
                                  :
                                  :
ALLIED SIGNAL, INC., A.O. SMITH   :
CORPORATION, INDIVIDUALLY AND     :
AS SUCCESSOR IN INTEREST TO       :
CLARK CONTROL, A.W. CHESTERTON :
COMPANY, AIR AND LIQUID SYSTEMS :
CORPORATION AS SUCCESSOR BY       :
MERGER TO BUFFALO PUMPS,          :
AMERICAN BILTRATE, INC., AMERICAN :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 7
STANDARD, INC., ASBESTOS            :
CORPORATION LIMITED, ATLAS          :
COPCO COMPRESSORS, LLC,             :
BABCOCK BORSIG POWER, INC. F/K/A :
DB RILEY, INC. F/K/A RILEY STOKER   :
CORP., A MASSACHUSETTS CORP.,       :
BAYER CROPSCIENCE LP,               :
SUCCESSOR IN INTEREST TO            :
AMCHEM PRODUCTS, INC., BELL         :
ASBESTOS MINES, LTD.,               :
BORG-WARNER CORPORATION,            :
BURNHAM, LLC, C.S.R. LIMITED, D/B/A :
COLONIAL SUGAR REFINING, LTD.,      :
CARBORUNDUM COMPANY                 :
CORPORATION TRUST, INC., CBS        :
CORPORATION, A DELAWARE             :
CORPORATION, F/K/A VIACOM, INC.     :
SUCCESSOR BY MERGER TO CBS          :
CORPORATION, A PENNSYLVANIA         :
CORPORATION, F/K/A                  :
WESTINGHOUSE ELECTRIC               :
CORPORATION, CERRO WIRE LLC,        :
CERTAINTEED CORPORATION, CLARK :
CONTROLLER COMPANY, CLEAVER         :
BROOKS, INC., CONWED                :
CORPORATION, COOPER                 :
CROUSE-HINDS, COOPER                :
INDUSTRIES, CRANE COMPANY,          :
CROWN, CORK & SEAL COMPANY,         :
INC., DAP PRODUCTS, DOMCO           :
PRODUCTS TEXAS, L.P.,               :
INDIVIDUALLY AND AS CORPORATE       :
SUCCESSOR TO TARKETT, AZROCK :
AND DOMCO, A DELAWARE               :
CORPORATION, DREVER FURNACE, A :
DIVISION OF DI FURNACE, LLC,        :
EATON CORPORATION, AS               :
SUCCESSOR IN INTEREST TO            :
CUTLER-HAMMER, INC., N/K/A EATON :
ELECTRICAL, INC., ECR               :
INTERNATIONAL, INC. A/K/A DUNKIRK :
BOILERS, AND AS SUCCESSOR IN        :
INTEREST TO THE UTICA COMPANIES, :
INC., ELOF HANSSON, INC., EMPIRE    :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 8
ACE INSULATION MANUFACTURING          :
CORP., FAIRMONT SUPPLY COMPANY,       :
FERRO ENGINEERING DIVISION OF         :
ON MARINE SERVICES COMPANY,           :
FORD MOTOR COMPANY, FOSECO,           :
INC., FOSTER-WHEELER                  :
CORPORATION, GENERAL ELECTRIC         :
COMPANY, GENERAL REFRACTORIES         :
COMPANY, GEORGIA-PACIFIC              :
CORPORATION TRUST, INC.,              :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST TO BESTWALL GYPSUM           :
COMPANY CORPORATION TRUST,            :
INC., GLEASON REEL CORPORATION,       :
GOODRICH CORPORATION, GREEN,          :
TWEED & COMPANY INDIVIDUALLY          :
AND AS SUCCESSOR IN INTEREST TO       :
PALMETTO, INC., THE GOODYEAR          :
TIRE & RUBBER COMPANY, GOULD          :
PUMPS, INC., GTE PRODUCTS OF          :
CONNECTICUT CORP., HB FULLER          :
COMPANY F/K/A AMCHEM PRODUCTS,        :
INC. F/K/A BENJAMIN FOSTER,           :
HOBART BROTHERS COMPANY,              :
HOLLINGSWORTH & VOSE COMPANY,         :
I.M.O. INDUSTRIES, F/K/A DE LAVAL     :
TURBINE, INC. F/K/A IMP DEVAL,        :
INC.(INDIVIDUALLY AND AS              :
SUCCESSOR-IN-INTEREST TO DE           :
LAVAL TURBINE, INC., WARREN           :
PUMPS, INC., INGERSOLL RAND           :
COMPANY, INTERNATIONAL PAPER          :
COMPANY (INDIVIDUALLY AND AS          :
SUCCESSOR IN INTEREST TO              :
CHAMPION INTERNATIONL                 :
CORPORATION AND U.S. PLYWOOD          :
CORP.), J.H. FRANCE REFRACTORIES      :
CO., JOHN CRANE-HOUDAILLE, INC.,      :
KAISER GYPSUM COMPANY,                :
KEELER/DORR-OLIVER BOILER             :
COMPANY, KENTILE FLOORS, INC.         :
A/K/A KENTILE OPERATION CO., THE      :
KERITE COMPANY, A DIVISION OF         :
THE MARMON GROUP, LLC, THE            :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 9
LINCOLN ELECTRIC COMPANY, LINDE,      :
LLC, F/K/A THE BOC GROUP/AIRCO        :
DIVISION, MANNINGTON MILLS, INC.,     :
MESTEK, INC., INDIVIDUALLY AND AS     :
SUCCESSOR TO HYDROTHERM, INC.,        :
METROPOLITAN LIFE INSURANCE           :
COMPANY, INC., MORGAN                 :
ENGINEERING F/K/A MORGAN CRANE,       :
MORGAN ENGINEERING F/K/A              :
ALLIANCE MACHINES, THE OKONITE        :
COMPANY, P & H MINING EQUIPMENT,      :
INC. F/K/A HARNISCHFEGER              :
CORPORATION, PEERLESS                 :
INDUSTRIES, INC., PENNSYLVANIA        :
S&N, INC., PNEUMO ABEX                :
CORPORATION F/K/A ABEX                :
CORPORATION, READING CRANE &          :
ENGINEERING, RELIANCE MOTORS          :
A/K/A RELIANCE ELECTRIC COMPANY       :
A/K/A BALDOR ELECTRIC COMPANY         :
A/K/A ROCKWELL AUTOMATION             :
POWER SYSTEMS REUNION                 :
INDUSTRIES, INC., F/K/A ALLIANCE      :
MACHINES, RPM, INC. (INDIVIDUALLY     :
AND AS SUCCESSOR IN INTEREST TO       :
AND/OR ALTER EGO OF THE               :
REARDON COMPANY, BONDEX               :
INTERNATIONAL AND TREMCO, INC.)       :
RSCC WIRE & CABLE, INC., RUST         :
CONTRACTORS, INC., A/K/A RUST         :
ENGINEERING AND RUST                  :
INTERNATIONAL, A WHOLLY OWNED         :
SUBSIDIARY OF WASHINGTON              :
GROUP INTERNATIONAL, INC.,            :
SAINT-GOBAIN ABRASIVES, INC. F/K/A    :
NORTON COMPANY, SEARS                 :
ROEBUCK AND CO., SCHNEIDER            :
ELECTRIC USA, INC. F/K/A SQUARE D.    :
COMPANY, SHAWBOX A/K/A LIFT           :
TECH INTERNATIONAL, A DIVISION OF     :
MCKINNON CORPORATION, SIEMENS         :
WATER TECHNOLOGY CORP. AS             :
SUCCESSOR IN INTEREST TO RUST         :
FURNACE CO., A/K/A RUST               :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 10
CONTRACTORS, INC., A/K/A RUST         :
ENGINEERING AND RUST                  :
INTERNATIONAL, A WHOLLY OWNED         :
SUBSIDIARY OF WASHINGTON              :
GROUP INTERNATIONAL, TRANCE           :
U.S. INC., F/K/A AMERICAN             :
STANDARD, INC., UNION CARBIDE         :
CHEMICAL & PLASTIC CO., INC. F/K/A    :
UNION CARBIDE CORPORATION,            :
UNIVERSAL REFRACTORIES A              :
DIVISION OF THIEM CORPORATION,        :
URS CORPORATION, WARREN               :
PUMPS, INC., WASHINGTON DIVISION      :
OF URS CORP., WASHINGTON GROUP        :
INTERNATIONAL, INC. A/K/A AND/OR      :
SUCCESSOR IN INTEREST TO RUST         :
ENGINEERING, A/K/A AND/OR             :
SUCCESSOR IN INTEREST TO RUST         :
INTERNATIONAL, A/K/A AND/OR           :
SUCCESSOR INTEREST TO RUST            :
FURNACE COMPANY, WEIL-MCLAIN,         :
WEYERHAEUSER CO., ZURN                :
INDUSTRIES, INC., INDIVIDUALLY AND    :
AS SUCCESSOR IN INTEREST TO ERIE      :
CITY IRON WORKERS CORPORATION,        :
                                      :
                  Respondents         :


JAMIE L. BROWN AND TERRY BROWN, : No. 196 EAL 2014
W/H,                            :
                                :
                 Petitioners    : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
                                :
           v.                   :
                                :
                                :
ALLIED SIGNAL, INC., A.W.       :
CHESTERTON COMPANY, AIR &       :
LIQUID SYSTEMS CORPORATION, AS :
SUCCESSOR BY MERGER TO          :
BUFFALO PUMPS, AMERICAN         :
STANDARD, INC., BAYER           :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 11
CROPSCIENCE LP, SUCCESSOR IN          :
INTEREST TO AMCHEM PRODUCTS,          :
INC., BORG-WARNER CORPORATION,        :
BRIDGESTONE/FIRESTONE, INC.,          :
F/K/A FIRESTONE TIRE AND RUBBERT      :
CO., A/K/A BRIDGESTONE AMERICAS       :
INC., BURNHAM, LLC, CBS               :
CORPORATION, A DELAWARE               :
CORPORATION, F/K/A VIACOM, INC.,      :
SUCCESSOR BY MERGER TO CBS            :
CORPORATION, A PENNSYLVANIA           :
CORPORATION, F/K/A                    :
WESTINGHOUSE ELECTRIC                 :
CORPORATION, CERTAINTEED              :
CORPORATION, CLAIROL                  :
CORPORATION, A DIVISION OF            :
PROCTOR AND GAMBLE COMPANY,           :
CLEAVER BROOKS, INC., CONAIR          :
CORPORATION, COOPER                   :
INDUSTRIES, LLC, CRANE COMPANY,       :
CROWN, CORK & SEAL COMPANY,           :
INC., EATON CORPORATION, AS           :
SUCCESSOR IN-INTEREST TO              :
CUTLER-HAMMER, INC., N/K/A EATON      :
ELECTRICAL, INC., FAIRMONT SUPPLY     :
COMPANY, FERRO ENGINEERING            :
DIVISION OF ON MARINE SERVICES        :
COMPANY, FORD MOTOR COMPANY,          :
FOSECO, INC., FOSTER-WHEELER          :
CORPORATION, GENERAL ELECTRIC         :
COMPANY, GENERAL REFRACTORIES         :
COMPANY, GEORGIA-PACIFIC              :
CORPORATION TRUST, INC.,              :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST TO BESTWALL GYPSUM           :
COMPANY, THE GILLETTE COMPANY,        :
A DIVISION OF PROCTOR AND             :
GAMBLE COMPANY, GOODRICH              :
CORPORATION F/K/A B.F. GOODRICH,      :
THE GOODYEAR TIRE & RUBBER            :
COMPANY, GOULD PUMPS, INC.,           :
GREEN, TWEED & COMPANY                :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST TO PALMETTO, INC.,           :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 12
HAMILTON BEACH, A DIVISION            :
AND/OR SUBSIDIARY OF NACCO            :
INDUSTRIES, INCORPORATED,             :
HOBERT BROTHERS COMPANY,              :
INDUSTRIAL HOLDINGS CORP. A/K/A       :
CARBORUNDUM CO.,                      :
INGERSOLL-RAND COMPANY, J.H.          :
FRANCE REFRACTORIES CO.,              :
KEELER/DORR-OLIVER BOILER             :
COMPANY, THE KERITE COMPANY, A        :
DIVISION OF THE MARMON GROUP,         :
LLC, THE LINCOLN ELECTRIC             :
COMPANY, LINDE, LLC F/K/A THE BOC     :
GROUP, INC., AIRCO DIVISION,          :
MAREMONT CORPORATION A/K/A            :
ARVIN INDUSTRIES, INC.,               :
METROPOLITAN LIFE INSURANCE           :
COMPANY, INC., MORGAN                 :
ENGINEERING F/K/A MORGAN CRANE,       :
MORGAN ENGINEERING F/K/A              :
ALLIANCE MACHINES, THE OKONITE        :
COMPANY, OWEN ILLINOIS, INC. F/K/A    :
OWENS ILLINOIS GLASS CO., P&H         :
MINING EQUIPMENT, INC. F/K/A          :
HARNISCHFEGER CORPORATION,            :
PARKER-HANNIFIN CORPORATION,          :
INDIVIDUALLY AND AS SUCCESSOR         :
BY MERGER TO STRATOFLEX, INC.,        :
(CLEVELAND BRAKE DIVISION),           :
PENNSYLVANIA S&N, INC., PNEUMO        :
ABEX CORPORATION F/K/A ABEX           :
CORPORATION, READING CRANE &          :
ENGINEERING, REUNION                  :
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, ROCKWELL                    :
INTERNATIONAL CORPORATION F/K/A       :
ROCKWELL AUTOMOTIVE F/K/A ARVIN       :
MERITOR, INC., RSCC WIRE & CABLE,     :
INC., SAINT-GOBAIN ABRASIVES, INC.    :
F/K/A NORTON COMPANY, SHAWBOX         :
A/K/A LIFT TECH INTERNATIONAL, A      :
DIVISION OF MCKINNON                  :
CORPORATION, SUNBEAM                  :
PRODUCTS INCORPORATED A/K/A           :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 13
AMERICAN HOUSEHOLD, INC., A            :
SUBSIDIARY OF THE JARDEN               :
CORPORATION, A DIVISION OF THE         :
ALLTRISTA CORPORATION, UNION           :
CARBIDE CHEMICAL & PLASTICS CO.,       :
INC. F/K/A UNION CARBIDE               :
CORPORATION, UNIVERSAL                 :
REFRACTORIES A DIVISION OF THIEM       :
CORPORATION, WARREN PUMPS,             :
INC., AND WEIL-MCLAIN,                 :
                                       :
                  Respondents          :


THOMAS H. YOUNG,                    : No. 197 EAL 2014
                                    :
                 Petitioner         :
                                    : Petition for Allowance of Appeal from the
                                    : Order of the Superior Court
           v.                       :
                                    :
                                    :
ALLIED SIGNAL, INC., A.W.           :
CHESTERTON COMPANY, AIR AND         :
LIQUID SYSTEMS CORPORATION AS :
SUCCESSOR BY MERGER TO              :
BUFFALO PUMPS, AMERICAN             :
BILTRATE, INC., AMERICAN            :
STANDARD, INC., ASBESTOS            :
CORPORATION LIMITED, BELL           :
ASBESTOS MINES, LTD.,               :
BORGWARNER MORSE TEC, CBS           :
CORPORATION, A DELAWARE             :
CORPORATION, F/K/A VIACOM, INC.,    :
SUCCESSOR BY MERGER TO CBS          :
CORPORATION, A PENNSYLVANIA         :
CORPORATION, F/K/S                  :
WESTINGHOUSE ELECTRIC               :
CORPORATION, CERTAINTEED            :
CORPORATION, CLEAVER BROOKS,        :
INC., CONWED CORPORATION,           :
COOPER INDUSTRIES, INC., CRANE      :
COMPANY, CROWN, CORK AND SEAL :
COMPANY, INC., C.S.R. LIMITED D/B/A :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 14
COLONIAL SUGAR REFINING LTD.,         :
DAP PRODUCTS, DOMCO PRODUCTS          :
TEXAS, L.P., INDIVIDUALLY AND AS      :
CORPORATE SUCCESSOR TO                :
TARKETT, AZROCK AND DOMCO, A          :
DELAWARE CORPORATION, EATON           :
CORPORATION, AS SUCCESSOR             :
IN-INTEREST TO CUTLER-HAMMER,         :
INC. N/K/A EATON ELECTRICAL, INC.,    :
ELOF HANSSON, INC., FAIRMONT          :
SUPPLY COMPANY, FERRO                 :
ENGINEERING DIVISION OF ON            :
MARINE SERVICES COMPANY, FORD         :
MOTOR COMPANY, FOSECO, INC.,          :
FOSTER-WHEELER CORPORATION,           :
GENERAL ELECTRIC COMPANY,             :
GENERAL REFRACTORIES COMPANY,         :
GREEN, TWEED & COMPANY                :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST TO PALMETTO, INC.,           :
GOODRICH CORPORATION, THE             :
GOODYEAR TIRE & RUBBER                :
COMPANY, GOULD PUMPS, INC.            :
HOBART BROTHERS COMPANY,              :
INGERSOLL-RAND COMPANY,               :
INTERNATIONAL PAPER COMPANY,          :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST TO CHAMPION                  :
INTERNATIONAL CORPORATION AND         :
U.S. PLYWOOD CORP., J.H.              :
REFRACTORIES CO.,                     :
KEELER/DORR-OLIVER BOLIER             :
COMPANY, KENTILE FLOORS, INC.         :
A/K/A KENTILE OPERATION CO., THE      :
KERITE COMPANY, A DIVISION OF         :
THE MARMON GROUP, LLC, THE            :
LINCOLN ELECTRIC COMPANY, LINDE,      :
LLC F/K/A THE BOC GROUP/AIRCO         :
DIVISION, MANNINGTON MILLS, INC.,     :
METROPOLITAN LIFE INSURANCE           :
COMPANY, INC., MORGAN                 :
ENGINEERING F/K/A MORGAN CRANE,       :
MORGAN ENGINEERING F/K/A              :
ALLIANCE MACHINES, NORCA              :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 15
INDUSTRIAL COMPANY, LLC, THE          :
OKONITE COMPANY, P & H MINING         :
EQUIPMENT, INC. F/K/A                 :
HARNISCHFEGER CORPORATION,            :
PENNSYLVANIA S & N, INC., PFIZER,     :
INC., PNEUMO ABEX CORPORATION         :
F/K/A ABEX CORPORATION, READING       :
CRANE & ENGINEERING, REUNION          :
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.,   :
F/K/A NORTON COMPANY,                 :
SCHNEIDER ELECTRIC USA, INC.          :
F/K/A SQUARE D COMPANY,               :
SHAWBOX A/K/A LIFT TECH               :
INTERNATIONAL, A DIVISION OF          :
MCKINNON CORPORATION, UNION           :
CARBIDE CORPORATION, UNIVERSAL        :
REFRACTORIES, A DIVISION OF           :
THIEM CORPORATION, WARREN             :
PUMPS, INC., WEIL-MCLAIN,             :
WEYERHAEUSER CO.,                     :
                                      :
                  Respondents         :


RICHARD J. MARTZ,              : No. 198 EAL 2014
                               :
                 Petitioner    :
                               : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
           v.                  :
                               :
                               :
ALLIED SIGNAL, INC., A.W.      :
CHESTERTON COMPANY, AIR &      :
LIQUID SYSTEMS CORPORATION, AS :
SUCCESSOR BY MERGER TO         :
BUFFALO PUMPS, AMERICAN        :
BILTRATE, INC., AMERICAN       :
STANDARD, INC., ASBESTOS       :
CORPORATION LIMITED, BELL      :
ASBESTON MINES, LTD.,          :
BORG-WARNER CORPORATION, CBS :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 16
CORPORATION, A DELAWARE                :
CORPORATION, F/K/A VIACOM, INC.,       :
SUCCESSOR BY MERGER TO CBS             :
CORPORATION, A PENNSYLVANIA            :
CORPORATION, F/K/A                     :
WESTINGHOUSE ELECTRIC                  :
CORPORATION, CERTAINTEED               :
CORPORATION, CLEAVER BROOKS,           :
INC., CONWED CORPORATION,              :
COOPER INDUSTRIES, CRANE               :
COMPANY, CROWN, CORK & SEAL            :
COMPANY, INC., C.S.R. LIMITED D/B/A/   :
COLONIAL SUGAR REFINING, LTD.,         :
DAP PRODUCTS, DOMCO PRODUCTS           :
TEXAS, L.P., (INDIVIDUALLY AND AS      :
CORPORATE SUCCESSOR TO                 :
TARKETT, ASROCK AND DOMCO) A           :
DELAWARE CORPORATION, EATON            :
CORPORATION, AS SUCCESSOR              :
IN-INTEREST TO CUTLER-HAMMER,          :
INC., N/K/A EATON ELECTRICAL, INC.,    :
ELOF HANSSON, INC., FAIRMONT           :
SUPPLY COMPANY, FERRO                  :
ENGINEERING DIVISION OF ON             :
MARINE SERVICES COMPANY, FORD          :
MOTOR COMPANY, FOSECO, INC.,           :
FOSTER-WHEELER CORPORATION,            :
GENERAL ELECTRIC COMPANY,              :
GENERAL REFRACTORIES COMPANY,          :
GOODRICH CORPORATION, GREEN,           :
TWEED & COMPANY (INDIVIDUALLY          :
AND AS SUCCESSOR IN INTEREST TO        :
PALMETTO, INC.), THE GOODYEAR          :
TIRE & RUBBER COMPANY, GOULD           :
PUMPS, INC., HOBERT BROTHERS           :
COMPANY, INGERSOLL-RAND                :
COMAPNY, INTERNATIONAL PAPER           :
COMPANY (INDIVIDUALLY AND AS           :
SUCCESOR IN INTEREST TO                :
CHAMPION INTERNATIONAL                 :
CORPORATION AND U.S. PLYWOOD           :
CORP.), J.H. FRANCE REFRACTORIES       :
CO., KEELER/DORR-OLIVER BOILER         :
COMPANY, KENTILE FLOORS, INC.          :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 17
A/K/A KENTILE OPERATION CO., THE      :
KERITE COMPANY, A DIVISION OF         :
THE MARMON GROUP, LLC, THE            :
LINCOLN ELECTRIC COMPANY, LINDE,      :
LLC F/K/A THE BOC GROUP/AIRCO         :
DIVISION, MANNINGTON MILLS, INC.,     :
METROPOLITAN LIFE INSURANCE           :
COMPANY, INC., MORGAN                 :
ENGINEERING F/K/A MORGAN CRANE,       :
MORGAN ENGINEERING F/K/A              :
ALLIANCE MACHINES, NORCA              :
INDUSTRIAL COMPANY, LLC, THE          :
OKONITE COMPANY, OWEN ILLINOIS,       :
INC. F/K/A OWENS ILLINOIS GLASS       :
CO., P&H MINING EQUIPMENT, INC.       :
F/K/A HARNISCHFEGER                   :
CORPORATION, PFIZER, INC.,            :
PNEUMO ABEX CORPORATION F/K/A         :
ABEX CORPORATION, READING             :
CRANE & ENGINEERING, REUNION          :
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.    :
F/K/A NORTON COMPANY,                 :
SCHNEIDER ELECTRIC USA, INC.,         :
F/K/A SQUARE D COMPANY,               :
SHAWBOX A/K/A LIFT TECH               :
INTERNATIONAL, A DIVISION OF          :
MCKINNON CORPORATION, UNION           :
CARBIDE CHEMICAL & PLASTICS CO.,      :
INC. F/K/A UNION CARBIDE              :
CORPORATION, UNIVERSAL                :
REFRACTORIES A DIVISION OF THIEM      :
CORPORATION, WARREN PUMPS,            :
INC., WEIL-MCLAIN, AND                :
WEYERHAEUSER CO.,                     :
                                      :
                  Respondent          :


BARBARA E. PARKS, EXECUTRIX OF        : No. 199 EAL 2014
THE ESTATE OF STANLEY A. PARKS,       :
                                      :
                  Petitioner          : Petition for Allowance of Appeal from the

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 18
                                    : Order of the Superior Court
                                    :
             v.                     :
                                    :
                                    :
ALLIED SIGNAL, INC., A.W.           :
CHESTERTON COMPANY, AIR &           :
LIQUID SYSTEMS CORPORATION, AS :
SUCCESSOR BY MERGER TO              :
BUFFALO PUMPS, BORG-WARNER          :
CORPORATION, CBS CORPORATION, :
A DELAWARE CORPORATION, F/K/A       :
VIACOM, INC., SUCCESSOR BY          :
MERGER TO CBS CORPORATION, A        :
PENNSYLVANIA CORPORATION, F/K/A :
WESTINGHOUSE ELECTRIC               :
CORPORATION, CERTAINTEED            :
CORPORATION, CLEAVER BROOKS,        :
INC., COOPER CROUSE-HINDS,          :
COOPER INDUSTRIES, CRANE            :
COMPANY, CROWN, CORK & SEAL         :
COMPANY, INC., EATON                :
CORPORATION, AS SUCCESSOR           :
IN-INTEREST TO CUTLER-HAMMER,       :
INC., N/K/A EATON ELECTRICAL, INC., :
ERICSSON, INC. FAIRMONT SUPPLY      :
COMPANY, FERRO ENGINEERING          :
DIVISION OF ON MARINE SERVICES      :
COMPANY, FORD MOTOR COMPANY, :
FOSECO, INC., FOSTER-WHEELER        :
CORPORATION, GENERAL ELECTRIC :
COMPANY, GENERAL REFRACTORIES :
COMPANY, THE GOODYEAR TIRE &        :
RUBBER COMPANY, GOULD PUMPS, :
INC., GREEN, TWEED & COMPANY        :
(INDIVIDUALLY AND AS SUCCESSOR :
IN INTEREST TO PALMETTO, INC.),     :
HOBERT BROTHERS COMPANY,            :
INGERSOLL-RAND COMAPNY, J.H.        :
FRANCE REFRACTORIES CO.,            :
KEELER/DORR-OLIVER BOILER           :
COMPANY, THE KERITE COMPANY, A :
DIVISION OF THE MARMON GROUP,       :
LLC, THE LINCOLN ELECTRIC           :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 19
COMPANY, LINDE, LLC F/K/A THE BOC     :
GROUP F/K/A AIRCO WELDING             :
SUPPLY F/K/A WELDERS SUPPLY,          :
METROPOLITAN LIFE INSURANCE           :
COMPANY, INC., MORGAN                 :
ENGINEERING F/K/A MORGAN CRANE,       :
MORGAN ENGINEERING F/K/A              :
ALLIANCE MACHINES, THE OKONITE        :
COMPANY, OWEN ILLINOIS, INC. F/K/A    :
OWENS ILLINOIS GLASS CO., P&H         :
MINING EQUIPMENT, INC. F/K/A          :
HARNISCHFEGER CORPORATION,            :
PENNSYLVANIA S&N, INC., PFIZER,       :
INC., READING CRANE &                 :
ENGINEERING, REUNION                  :
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.    :
F/K/A NORTON COMPANY,                 :
SCHNEIDER ELECTRIC COMPANY            :
F/K/A SQUARE D COMPANY,               :
SHAW-BOX A/K/A LIFT TECH              :
INTERNATIONAL, A DIVISION OF          :
MCKINNON CORPORATION, TRIANGLE        :
WIRE AND CABLE COMPANY, UNION         :
CARBIDE CHEMICAL & PLASTICS CO.,      :
INC. F/K/A UNION CARBIDE              :
CORPORATION, UNIVERSAL                :
REFRACTORIES A DIVISION OF THIEM      :
CORPORATION, WARREN PUMPS,            :
INC., AND WEIL-MCLAIN,                :
                                      :
                  Respondents         :


DEBRA J. RODGERS, EXECUITRIX OF       : No. 200 EAL 2014
THE ESTATE OF JOSEPH J.               :
RODGERS,                              :
                                      : Petition for Allowance of Appeal from the
                  Petitioner          : Order of the Superior Court
                                      :
                                      :
            v.                        :
                                      :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 20
                                      :
ALLIED SIGNAL, INC., A.W.             :
CHESTERTON COMPANY, AIR AND           :
LIQUID SYSTEMS CORPORATION AS         :
SUCCESSOR BY MERGER TO                :
BUFFALO PUMPS, AMERICAN               :
BILTRATE, INC., AMERICAN              :
STANDARD, INC., ASBESTOS              :
CORPORATION LIMITED, BELL             :
ASBESTOS MINES, LTD.,                 :
BORG-WARNER CORPORATION, CBS          :
CORPORATION, A DELAWARE               :
CORPORATION, F/K/A VIACOM, INC.,      :
SUCCESSOR BY MERGER TO CBS            :
CORPORATION, A PENNSYLVANIA           :
CORPORATION, F/K/A                    :
WESTINGHOUSE ELECTRIC                 :
CORPORATION, CERTAINTEED              :
CORPORATION, CLEAVER BROOKS,          :
INC., CONWED CORPORATION,             :
COOPER INDUSTRIES, CRANE              :
COMPANY, CROWN, CORK & SEAL           :
COMPANY, INC., C.S.R. LIMITED, DAP    :
PRODUCTS, DOMCO PRODUCTS              :
TEXAS, L.P., (INDIVIDUALLY AND AS     :
CORPORATE SUCCESSOR TO                :
TARKETT, AZROCK AND DOMCO),           :
EATON CORPORATION, AS                 :
SUCCESSOR IN INTEREST TO              :
CUTLER-HAMMER, INC., N/K/A EATON      :
ELECTRICAL, INC., ELOF HANSSON,       :
INC., FAIRMONT SUPPLY COMPANY         :
F/K/A MONTFAIR INDUSTRIAL             :
SUPPLIES COMPANY F/K/A FAIRMONT       :
MACHINERY COMPANY, FERRO              :
ENGINEERING DIVISION OF ON            :
MARINE SERVICES COMPANY, FORD         :
MOTOR COMPANY, FOSECO, INC.,          :
FOSTER-WHEELER CORPORATION,           :
GENERAL ELECTRIC COMPANY,             :
GENERAL REFRACTORIES COMPANY,         :
GREEN, TWEED & COMPANY                :
(INDIVIDUALLY AND AS SUCCESSOR        :
IN INTEREST TO PALMETTO, INC.),       :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 21
GOODRICH CORPORATION, THE             :
GOODYEAR TIRE & RUBBER                :
COMPANY, GOULD PUMPS, INC,.           :
HOBART BROTHERS COMPANY,              :
INTERNATIONAL PAPER COMPANY           :
(INDIVIDUALLY AND AS SUCCESSOR        :
IN INTEREST TO CHAMPION               :
INTERNATIONAL CORPORATION AND         :
U.S. PLYWOOD CORP.), J.H. FRANCE      :
REFRACTORIES CO.,                     :
KEELER/DORR-OLIVER BOILER             :
COMPANY, KENTILE FLOORS, INC.,        :
A/K/A KENTILE OPERATION CO., THE      :
KERITE COMPANY, THE LINCOLN           :
ELECTRIC COMPANY, MANNINGTON          :
MILLS, INC., METROPOLITAN LIFE        :
INSURANCE COMPANY, INC.,              :
MORGAN ENGINEERING F/K/A              :
MORGAN CRANE, MORGAN                  :
ENGINEERING F/K/A ALLIANCE            :
MACHINES, NORCA INDUSTRIAL            :
COMPANY, LLC, THE OKONITE             :
COMPANY, P & H MINING EQUIPMENT,      :
INC. F/K/A HARNISCHFEGER              :
CORPORATION PENNSYLVANIA S & N,       :
INC., PNEUMO ABEX CORPORATION         :
F/K/A ABEX CORPORATION, READING       :
CRANE & ENGINEERING, REUNION          :
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.    :
(F/K/A NORTON COMPANY),               :
SCHNEIDER ELECTRIC COMPANY            :
F/K/A SQUARE D COMPANY,               :
SHAWBOX A/K/A LIFT TECH               :
INTERNATIONAL, A DIVISION OF          :
MCKINNON CORPORATION, UNION           :
CARBIDE CHEMICAL & PLASTICS CO.,      :
INC. F/K/A UNION CARBIDE              :
CORPORATION, UNIVERSAL                :
REFRACTORIES, A DIVISION OF           :
THIEM CORPORATION, WARREN             :
PUMPS, INC., WEIL-MCLAIN AND          :
WEYERHAEUSER CO.,                     :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 22
                                       :
                  Petitioner           :


JAN F. GREN AND ELIZABETH GREN,     : No. 201 EAL 2014
H/W,                                :
                                    :
                 Petitioners        : Petition for Allowance of Appeal from the
                                    : Order of the Superior Court
                                    :
            v.                      :
                                    :
                                    :
ALLIED SIGNAL, INC., AMERICAN       :
HONDA MOTOR CO., INC., AMERICAN :
STANDARD, INC., BAYER               :
CROPSCIENCE LP, SUCCESSOR IN        :
INTEREST TO AMCHEM PRODUCTS,        :
INC., BORG-WARNER CORPORATION, :
BRIDGESTONE/FIRESTONE, INC.,        :
F/K/A FIRESTONE TIRE AND RUBBER :
CO. A/K/A BRIDGESTONE AMERICAS, :
INC., BURNHAM, LLC, CARLISLE        :
COMPANIES INCORPORATED, A/K/A       :
CARLISLE BRAKE & FRICTION (CBF), :
CBS CORPORATION, A DELAWARE         :
CORPORATION, F/K/A VIACOM, INC.,    :
SUCCESSOR BY MERGER TO CBS          :
CORPORATION, A PENNSYLVANIA         :
CORPORATION, F/K/A                  :
WESTINGHOUSE ELECTRIC               :
CORPORATION, CERTAINTEED            :
CORPORATION, CLEAVER BROOKS,        :
INC., COOPER INDUSTRIES, LLC,       :
DAIMLER TRUCKS, N.A. F/K/A          :
FREIGHTLINER, LLC F/K/A             :
FREIGHTLINER CORPORATION,           :
EATON CORPORATION, AS               :
SUCCESSOR IN INTEREST TO            :
CUTLER-HAMMER, INC., N/K/A EATON :
ELECTRICAL, INC., ECHLIN, INC., EIS :
BRAKE PARTS A/K/A EIS AUTO CORP. :
DIV. OF STANDARD MOTOR              :
PRODUCTS INC., A/K/A STANDARD       :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 23
MOTOR PARTS, FORD MOTOR               :
COMPANY, FOSTER-WHEELER               :
CORPORATION, GENERAL ELECTRIC         :
COMPANY, GENUINE PARTS CO.,           :
A/K/A NAPA AUTO PARTS,                :
GEORGIA-PACIFIC CORPORATION           :
TRUST, INC., INDIVIDUALLY AND AS      :
SUCCESSOR IN INTEREST TO              :
BESTWALL GYPSUM COMPANY,              :
GOODRICH CORPORATION F/K/A B.F.       :
GOODRICH, THE GOODYEAR TIRE           :
AND RUBBER COMPANY, GREEN,            :
TWEED & COMPANY, INDIVIDUALLY         :
AND AS SUCCESSOR IN INTEREST TO       :
PALMETTO, INC., HOBART BROTHERS       :
COMPANY, HOLMAN AUTOMOTIVE            :
GROUP, INC., A/K/A HOLMAN             :
ENTERPRISES INC., INDUSTRIAL          :
HOLDINGS CORP. A/K/A                  :
CARBORUNDUM CO., INTERNATIONAL        :
TRUCK AND ENGINE CORPORATION,         :
F/K/A NAVISTAR, INC., JC WHITNEY      :
A/K/A JC WHITNEY & CO. A/K/A JC       :
AUTOMOTIVE, KEELER/DORR-OLIVER        :
BOILER COMPANY, THE LINCOLN           :
ELECTRIC COMPANY, MAREMONT            :
CORPORATION A/K/A ARVIN               :
INDUSTRIES, INC., METROPOLITAN        :
LIFE INSURANCE COMPANY, INC.,         :
MORGAN ENGINEERING F/K/A              :
MORGAN CRANE, MORGAN                  :
ENGINEERING F/K/A ALLIANCE            :
MACHINES, P & H MINING                :
EQUIPMENT, INC. F/K/A                 :
HARNISCHFEGER CORPORATION,            :
PARKER-HANNIFIN CORPORATION,          :
INDIVIDUALLY AND AS SUCCESSOR         :
BY MERGER TO STRATOFLEX, INC. (       :
CLEVELAND BRAKE DIVISION), THE        :
PEP BOYS - MANNY, MOE & JACK,         :
PETERBILT MOTORS COMPANY,             :
PNEUMO ABEX CORPORATION F/K/A         :
ABEX CORPORATION, READING             :
CRANE & ENGINEERING, REUNION          :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 24
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, ROCKWELL                    :
INTERNATIONAL CORPOORATION            :
F/K/A ROCKWELL AUTOMOTIVE F/K/A       :
ARVIN MERITOR, INC., RSCC WIRE &      :
CABLE, INC., SAINT-GOBAIN             :
ABRASIVES, INC. F/K/A NORTON          :
COMPANY, SEARS, ROEBUCK AND           :
CO., SCHNEIDER ELECTRIC               :
COMPANY, F/K/A SQUARE D               :
COMPANY, SHAWBOX A/K/A LIFT           :
TECH INTERNATIONAL, A DIVISION OF     :
MCKINNON CORPORATION,                 :
STANDARD MOTOR PRODUCTS, INC.,        :
INDIVIDUALLY AND AS                   :
SUCCESSOR-IN-INTEREST TO EIS          :
CORP., UNION CARBIDE CHEMICAL &       :
PLASTICS CO., INC. F/K/A UNION        :
CARBIDE CORPORATION,                  :
WEIL-MCLAIN, WHITNEY AUTOMOTIVE       :
GROUP, INC.,                          :
                                      :
                  Respondents         :


JOYCE M. STETTLER AND RAYMOND         : No. 202 EAL 2014
J. STETTLER, H/W,                     :
                                      :
                  Petitioners         : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
                                      :
            v.                        :
                                      :
                                      :
ALLIED SIGNAL, INC., A. W.            :
CHESTERTON COMPANY, AIR AND           :
LIQUID SYSTEMS CORPORATION AS         :
SUCCESSOR BY MERGER TO                :
BUFFALO PUMPS, AMERICAN               :
BILTRATE, INC., AMERICAN              :
STANDARD, INC., BORG-WARNER           :
CORPORATION, CBS CORPORATION,         :
A DELAWARE CORPORATION, F/K/A         :
VIACOM, INC., SUCCESSOR BY            :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 25
MERGER TO CBS CORPORATION, A          :
PENNSYLVANIA CORPORATION, F/K/A       :
WESTINGHOUSE ELECTRIC                 :
CORPORATION, CERTAINTEED              :
CORPORATION, CLEAVER BROOKS,          :
INC., CONWED CORPORATION,             :
CRANE COMPANY, CROWN, CORK &          :
SEAL COMPANY, INC., DAP               :
PRODUCTS, DOMCO PRODUCTS              :
TEXAS, L.P., INDIVIDUALLY AND AS      :
CORPORATE SUCCESSOR TO                :
TARKETT, AZROCK AND DOMCO, A          :
DELAWARE CORPORATION, EATON           :
CORPORATION, AS SUCCESSOR IN          :
INTEREST TO CUTLER-HAMMER, INC.,      :
N/K/A EATON ELECTRICAL, INC., ELOF    :
HANSSON, INC., FAIRMONT SUPPLY        :
COMPANY, FERRO ENGINEERING            :
DIVISION OF ON MARINE SERVICES        :
COMPANY, FORD MOTOR COMPANY,          :
FOSECO, INC., FOSTER-WHEELER          :
CORPORATION, GENERAL ELECTRIC         :
COMPANY, GENERAL REFRACTORIES         :
COMPANY, THE GOODYEAR TIRE &          :
RUBBER COMPANY, GOULD PUMPS,          :
INC., GREEN, TWEED & COMPANY          :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST TO PALMETTO, INC.,           :
HOBART BROTHERS COMPANY,              :
INGERSOLL-RAND COMPANY,               :
INTERNATIONAL PAPER COMPANY           :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST TO CHAMPION                  :
INTERNATIONAL CORPORATION AND         :
U.S. PLYWOOD CORP., J.H. FRANCE       :
REFRACTORIES CO.,                     :
KEELER/DORR-OLIVER BOILER             :
COMPANY, KENTILE FLOORS, INC.         :
A/K/A KENTILE OPERATION CO., THE      :
KERITE COMPANY, A DIVISION OF         :
THE MARMON GROUP, LLC, THE            :
LINCOLN ELECTRIC COMPANY, LINDE,      :
LLC, F/K/A THE BOC GROUP/AIRCO        :
DIVISION, MANNINGTON MILLS, INC.,     :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 26
METROPOLITAN LIFE INSURANCE           :
COMPANY, INC., MORGAN                 :
ENGINEERING F/K/A MORGAN CRANE,       :
MORGAN ENGINEERING F/K/A              :
ALLIANCE MACHINES, THE OKONITE        :
COMPANY, OWENS-ILLINOIS, INC.         :
F/K/A OWENS ILLINOIS GLASS CO., P     :
& H MINING EQUIPMENT, INC. F/K/A      :
HARNISCHFEGER CORPORATION,            :
PFIZER, INC., PENNSYLVANIA S&N,       :
INC., READING CRANE &                 :
ENGINEERING, REUNION                  :
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.    :
F/K/A NORTON COMPANY,                 :
SCHNEIDER ELECTRIC USA, INC.          :
F/K/A SQUARE D. COMPANY,              :
SHAWBOX A/K/A LIFT TECH               :
INTERNATIONAL, A DIVISION OF          :
MCKINNON CORPORATION, UNION           :
CARBIDE CHEMICAL & PLASTICS CO.,      :
INC. F/K/A UNION CARBIDE              :
CORPORATION, UNIVERSAL                :
REFRACTORIES A DIVISION OF THIEM      :
CORPORATION, WARREN PUMPS,            :
INC., WEIL-MCLAIN, WEYERHAEUSER       :
CO.,                                  :
                                      :
                  Respondents         :


AUDREY SMITH AND SCOTT S. SMITH, : No. 203 EAL 2014
H/W,                             :
                                 :
                 Petitioners     : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
                                 :
           v.                    :
                                 :
                                 :
ALLIED SIGNAL, INC., A.W.        :
CHESTERTON COMPANY, AIR AND      :
LIQUID SYSTEMS CORPORATION, AS :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 27
SUCCESSOR BY MERGER TO                :
BUFFALO PUMPS, AMERICAN               :
BILTRATE, INC., AMERICAN              :
STANDARD, BORG-WARNER                 :
CORPORATION, CBS CORPORATION,         :
A DELAWARE CORPORATION, F/K/A         :
VIACOM, INC., SUCCESSOR BY            :
MERGER TO CBS CORPORATION, A          :
PA CORPORATION, F/K/A                 :
WESTINGHOUSE ELECTRIC CORP.,          :
CERTAINTEED CORPORATION,              :
CLEAVER BROOKS, INC., CONWED          :
CORPORATION, CRANE COMPANY,           :
CROWN, CORK & SEAL COMPANY,           :
INC., DAP PRODUCTS, DOMCO             :
PRODUCTS TEXAS, L.P.,                 :
(INDIVIDUALLY AND AS CORPORATE        :
SUCCESSOR TO TARKETT, AZROCK          :
AND DOMCO), A DELAWARE CORP.,         :
EATON CORP., AS SUCCESSOR IN          :
INTEREST TO CUTLER-HAMMER, INC.,      :
FAIRMONT SUPPLY CO. F/K/A             :
MONTFAIR INDUSTRIAL SUPPLIERS         :
CO. F/K/A FAIRMONT MACHINERY CO.,     :
FERRO ENGINEERING DIV. OF ON          :
MARINE SERVICES COMPANY, FORD         :
MOTOR COMPANY, FOSECO, INC.,          :
FOSTER-WHEELER CORP., GE CO.,         :
GENERAL REFRACTORIES CO.,             :
GREEN, TWEED & CO. (INDIVIDUALLY      :
AND AS SUCCESSOR IN INTEREST TO       :
PALMETTO, INC.), THE GOODYEAR         :
TIRE & RUBBER CO., GOULD PUMPS,       :
INC., HOBART BROTHERS COMPANY,        :
INGERSOLL-RAND CO.,                   :
INTERNATIONAL PAPER CO.               :
(INDIVIDUALLY AND AS SUCCESSOR        :
IN INTEREST TO CHAMPION               :
INTERNATIONAL CORP. AND U.S.          :
PLYWOOD CORP.), J.H. FRANCE           :
REFRACTORIES CO.,                     :
KEELER/DORR-OLIVER BOILER CO.,        :
KENTILE FLOORS, INC. A/K/A KENTILE    :
OPERATION CO., THE KERITE             :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 28
COMPANY, A DIV. OF THE MARMOM         :
GROUP, LLC, THE LINCOLN ELECTRIC      :
COMPANY, LINDE, LLC F/K/A BOC         :
GROUP/AIRCO DIV., MANNINGTON          :
MILLS, INC., METROPOLITAN LIFE        :
INSURANCE CO., INC., MORGAN           :
ENGINEERING F/K/A MORGAN CRANE,       :
MORGAN ENGINEERING F/K/A              :
ALLIANCE MACHINES, THE OKONITE        :
COMPANY, P & H MINING EQUIPMENT,      :
INC. F/K/A HARNISCHFEGER CORP.,       :
PFIZER, INC., READING CRANE &         :
ENGINEERING, REUNION                  :
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.    :
(F/K/A NORTON CO.), SCHNEIDER         :
ELECTRIC USA, INC., F/K/A SQUARE D.   :
COMPANY, SHAWBOX A/K/A LIFT           :
TECH INTERNATIONAL, A DIVISION OF     :
MCKINNON CORPORATION, UNION           :
CARBIDE CHEMICAL & PLASTICS CO.,      :
INC., F/K/A UNION CARBIDE CORP.,      :
UNIVERSAL REFRACTORIES, A             :
DIVISON OF THIEM CORPORATION,         :
WARREN PUMPS, INC., WEIL-MCLAIN,      :
WEYERHAEUSER CO.,                     :
                                      :
                  Respondents         :


ROBERT HORNAK,                        : No. 204 EAL 2014
                                      :
                  Petitioner          :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
ALLIED SIGNAL, INC., A.W.             :
CHESTERTON COMPANY, AIR &             :
LIQUID SYSTEMS CORPORATION, AS        :
SUCCESSOR BY MERGER TO                :
BUFFALO PUMPS, AMERICAN               :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 29
BILTRATE, INC., AMERICAN              :
STANDARD, INC., ASBESTOS              :
CORPORATION LIMITED, BELL             :
ASBESTON MINES, LTD.,                 :
BORG-WARNER CORPORATION, CBS          :
CORPORATION, A DELAWARE               :
CORPORATION, F/K/A VIACOM, INC.,      :
SUCCESSOR BY MERGER TO CBS            :
CORPORATION, A PENNSYLVANIA           :
CORPORATION, F/K/A                    :
WESTINGHOUSE ELECTRIC                 :
CORPORATION, CERTAINTEED              :
CORPORATION, CLEAVER BROOKS,          :
INC., CONWED CORPORATION,             :
COOPER INDUSTRIES, CRANE              :
COMPANY, CROWN, CORK & SEAL           :
COMPANY, INC., C.S.R. LIMITED, DAP    :
PRODUCTS, DOMCO PRODUCTS              :
TEXAS, L.P., (INDIVIDUALLY AND AS     :
CORPORATE SUCCESSOR TO                :
TARKETT, ASROCK AND DOMCO),           :
EATON CORPORATION, AS                 :
SUCCESSOR IN-INTEREST TO              :
CUTLER-HAMMER, INC., N/K/A EATON      :
ELECTRICAL, INC., ELOF HANSSON,       :
INC., FAIRMONT SUPPLY COMPANY         :
F/K/A MONTFAIR INDUSTRIAL             :
SUPPLIES F/K/A FAIRMONT               :
MACHINERY COMPANY, FERRO              :
ENGINEERING DIVISION OF ON            :
MARINE SERVICES COMPANY, FORD         :
MOTOR COMPANY, FOSECO, INC.,          :
FOSTER-WHEELER CORPORATION,           :
GENERAL ELECTRIC COMPANY,             :
GENERAL REFRACTORIES COMPANY,         :
GREEN, TWEED & COMPANY                :
(INDIVIDUALLY AND AS SUCCESSOR        :
IN INTEREST TO PALMETTO, INC.),       :
GOODRICH CORPORATION, THE             :
GOODYEAR TIRE & RUBBER                :
COMPANY, GOULD PUMPS, INC.,           :
HOBART BROTHERS COMPANY,              :
INGERSOLL-RAND COMPANY,               :
INTERNATIONAL PAPER COMPANY           :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 30
(INDIVIDUALLY AND AS SUCCESOR IN      :
INTEREST TO CHAMPION                  :
INTERNATIONAL CORPORATION AND         :
U.S. PLYWOOD CORP.), J.H. FRANCE      :
REFRACTORIES CO.,                     :
KEELER/DORR-OLIVER BOILER             :
COMPANY, KENTILE FLOORS, INC.         :
A/K/A KENTILE OPERATION CO., THE      :
KERITE COMPANY, THE LINCOLN           :
ELECTRIC COMPANY, LINDE, LLC          :
F/K/A THE BOC GROUP/AIRCO             :
DIVISION, MANNINGTON MILLS, INC.,     :
METROPOLITAN LIFE INSURANCE           :
COMPANY, INC., MORGAN                 :
ENGINEERING F/K/A MORGAN CRANE,       :
MORGAN ENGINEERING F/K/A              :
ALLIANCE MACHINES, NORCA              :
INDUSTRIAL COMPANY, LLC, THE          :
OKONITE COMPANY, P&H MINING           :
EQUIPMENT, INC. F/K/A                 :
HARNISCHFEGER CORPORATION,            :
PFIZER, INC., PNEUMO ABEX             :
CORPORATION F/K/A ABEX                :
CORPORATION, READING CRANE &          :
ENGINEERING, REUNION                  :
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.    :
F/K/A NORTON COMPANY,                 :
SCHNEIDER ELECTRIC COMPANY,           :
INC., F/K/A SQUARE D COMPANY,         :
SHAWBOX A/K/A LIFT TECH               :
INTERNATIONAL, A DIVISION OF          :
MCKINNON CORPORATION, UNION           :
CARBIDE CHEMICAL & PLASTICS CO.,      :
INC. F/K/A UNION CARBIDE              :
CORPORATION, UNIVERSAL                :
REFRACTORIES A DIVISION OF THIEM      :
CORPORATION, WARREN PUMPS,            :
INC., WEIL-MCLAIN, AND                :
WEYERHAEUSER CO.,                     :
                                      :
                  Respondents         :


[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 31
RANDY S. BECKER, EXECUTOR FOR         : No. 205 EAL 2014
THE ESTATE OF ALBERT C. BECKER,       :
                                      :
                  Petitioner          : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
                                      :
            v.                        :
                                      :
                                      :
ALLIED SIGNAL, INC., A.W.             :
CHESTERTON COMPANY, AIR &             :
LIQUID SYSTEMS CORPORATION, AS        :
SUCCESSOR BY MERGER TO                :
BUFFALO PUMPS, AMERICAN               :
BILTRATE, INC., BORG-WARNER           :
CORPORATION, CBS CORPORATION,         :
A DELAWARE CORPORATION, F/K/A         :
VIACOM, INC., SUCCESSOR BY            :
MERGER TO CBS CORPORATION, A          :
PENNSYLVANIA CORPORATION, F/K/A       :
WESTINGHOUSE ELECTRIC                 :
CORPORATION, CERTAINTEED              :
CORPORATION, CONWED                   :
CORPORATION, COOPER                   :
INDUSTRIES, CRANE COMPANY,            :
CROWN, CORK & SEAL COMPANY,           :
INC., DAP PRODUCTS, DOMCO             :
PRODUCTS TEXAS, L.P.,                 :
(INDIVIDUALLY AND AS CORPORATE        :
SUCCESSOR TO TARKETT, ASROCK          :
AND DOMCO), EATON CORPORATION,        :
AS SUCCESSOR IN-INTEREST TO           :
CUTLER-HAMMER, INC., N/K/A EATON      :
ELECTRICAL, INC., FAIRMONT SUPPLY     :
COMPANY F/K/A MONTFAIR                :
INDUSTRIAL SUPPLIES COMPANY           :
F/K/A FAIRMONT MACHINERY              :
COMPANY, FERRO ENGINEERING            :
DIVISION OF ON MARINE SERVICES        :
COMPANY, FORD MOTOR COMPANY,          :
FOSECO, INC., FOSTER-WHEELER          :
CORPORATION, GEORGIA-PACIFIC          :
CORPORATION, GENERAL ELECTRIC         :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 32
COMPANY, GENERAL REFRACTORIES         :
COMPANY, GREEN, TWEED &               :
COMPANY (INDIVIDUALLY AND AS          :
SUCCESSOR IN INTEREST TO              :
PALMETTO, INC.), GOODRICH             :
CORPORATION, THE GOODYEAR TIRE        :
& RUBBER COMPANY, GOULD PUMPS,        :
INC., HOBART BROTHERS COMPANY,        :
INGERSOLL-RAND COMPANY,               :
INTERNATIONAL PAPER COMPANY           :
(INDIVIDUALLY AND AS SUCCESOR IN      :
INTEREST TO CHAMPION                  :
INTERNATIONAL CORPORATION AND         :
U.S. PLYWOOD CORP.), J.H. FRANCE      :
REFRACTORIES CO.,                     :
KEELER/DORR-OLIVER BOILER             :
COMPANY, KENTILE FLOORS, INC.         :
A/K/A KENTILE OPERATION CO., THE      :
KERITE COMPANY, THE LINCOLN           :
ELECTRIC COMPANY, LINDE, LLC          :
F/K/A THE BOC GROUP/AIRCO             :
DIVISION, MANNINGTON MILLS, INC.,     :
METROPOLITAN LIFE INSURANCE           :
COMPANY, INC., MORGAN                 :
ENGINEERING F/K/A MORGAN CRANE,       :
MORGAN ENGINEERING F/K/A              :
ALLIANCE MACHINES, NORCA              :
INDUSTRIAL COMPANY, LLC, THE          :
OKONITE COMPANY, OWEN ILLINOIS,       :
INC. F/K/A OWENS ILLINOIS GLASS       :
CO., P&H MINING EQUIPMENT, INC.       :
F/K/A HARNISCHFEGER                   :
CORPORATION, PFIZER, INC.,            :
PNEUMO ABEX CORPORATION F/K/A         :
ABEX CORPORATION, READING             :
CRANE & ENGINEERING, REUNION          :
INDUSTRIES, INC. F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.    :
F/K/A NORTON COMPANY,                 :
SCHNEIDER ELECTRIC COMPANY,           :
INC., F/K/A SQUARE D COMPANY,         :
SHAWBOX A/K/A LIFT TECH               :
INTERNATIONAL, A DIVISION OF          :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 33
MCKINNON CORPORATION, UNION           :
CARBIDE CHEMICAL & PLASTICS CO.,      :
INC. F/K/A UNION CARBIDE              :
CORPORATION, UNIVERSAL                :
REFRACTORIES A DIVISION OF THIEM      :
CORPORATION, WARREN PUMPS,            :
INC., WEIL-MCLAIN, AND                :
WEYERHAEUSER CO.,                     :
                                      :
                  Respondents         :


DALE H. HUSEMAN AND LOIS A.       : No. 206 EAL 2014
HUSEMAN, HUSBAND AND WIFE,        :
                                  :
                 Petitioners      : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
                                  :
           v.                     :
                                  :
                                  :
ALLIED SIGNAL, INC., A.W.         :
CHESTERTON COMPANY, AIR &         :
LIQUID SYSTEMS CORPORATION, AS :
SUCCESSOR BY MERGER TO            :
BUFFALO PUMPS, AMERICAN           :
BILTRATE, INC., AMERICAN          :
STANDARD, INC., BORG WARNER       :
MORSE TEC, CBS CORPORAION, A      :
DELAWARE CORPORATION F/K/A        :
VIACOM, INC., SUCCESSOR BY        :
MERGER TO CBS CORPORATION, A      :
PENNSYLVANIA CORPORATION, F/K/A :
WESTINGHOUSE ELECTRIC             :
CORPORATION, CERTAINTEED          :
CORPORATION, CLEAVER BROOKS,      :
INC., COLUMBUS MCKINNON           :
CORPORATION F/K/A SHAWBOX,        :
CONWED CORPORATION, COOPER        :
INDUSTRIES, INC., CRANE COMPANY, :
CROWN, CORK & SEAL COMPANY,       :
INC., DOMCO PRODUCTS TEXAS, L.P., :
(INDIVIDAULLY AND AS CORPORATE :
SUCCESSOR TO TARKETT, AZROCK :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 34
AND DOMCO), A DELAWARE                 :
CORPORATION, EATON                     :
CORPORATION, AS SUCCESSOR IN           :
INTEREST TO CUTLER-HAMMER, INC.,       :
N/K/A EATON ELECTRICAL, INC. ELOF      :
HANSSON, INC., FAIRMONT SUPLLY         :
COMPANY, FERRO ENGINEERING             :
DIVISION OF ON MARINE SERVICES         :
COMPANY, FORD MOTOR COMPANY,           :
FOSECO, INC., FOSTER-WHEELER           :
CORPORATION, GENERAL ELECTRIC          :
COMPANY, GENERAL REFRACTORIES          :
COMPANY, GEORGIA-PACIFIC               :
CORPORATION, GOODRICH                  :
CORPORATION, THE GOODYEAR TIRE         :
& RUBBER COMPANY, GOULD PUMPS,         :
INC., GREEN TWEED & COMPANY            :
INDIVIDUALLY AND AS SUCCESSOR IN       :
INTEREST TO PALMETTO, INC.,            :
HOBART BROTHERS COMPANY,               :
INGERSOLL-RAND COMPANY,                :
INTERNATIONAL PAPER COMPANY            :
(INDIVIDUALLY AND AS SUCCESSOR         :
IN INTEREST TO CHAMPION                :
INTERNATIONAL CORPORATION AND          :
U.S. PLYWOOD CORP.), J.H. FRANCE       :
REFRACTORIES CO.,                      :
KEELER/DORR-OLIVER BOILER              :
COMPANY, KENTILE FLOORS, INC.          :
A/K/A KENTILE OPERATION CO., THE       :
KERITE COMPANY, A DIVISION OF          :
THE MARMON GROUP, LLC, THE             :
LINCOLN ELECTRIC COMPANY, LINDE,       :
LLC, F/K/A THE BOC GROUP/AIRCO         :
DIVISION, MANNINGTON MILLS, INC.,      :
METROPOLITAN LIFE INSURANCE            :
COMPANY, INC., MORGAN                  :
ENGINEERING F/K/A MORGAN CRANE,        :
MORGAN ENGINEERING SYSTEMS,            :
INC., AS SUCCESSOR IN INTEREST TO      :
ALLIANCE MACHINE COMPANY,              :
NORCA INDUSTRIAL CO., LLC, THE         :
OKONITE COMPANY, OWENS                 :
ILLINOIS, INC., F/K/A OWENS ILLINOIS   :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 35
GLASS CO., P & H MINING               :
EQUIPMENT, INC., F/K/A                :
HARNISCHFEGER CORPORATION,            :
PFIZER, INC., PNEUMO ABEX             :
CORPORATION, READING CRANE &          :
ENGINEERING, REUNION                  :
INDUSTRIES, INC., F/K/A ALLIANCE      :
MACHINES, RSCC WIRE & CABLE,          :
INC., SAINT-GOBAIN ABRASIVES, INC.,   :
F/K/A NORTON COMPANY,                 :
SCHNEIDER ELECTRIC COMPANY            :
F/K/A SQUARE D COMPANY, UNION         :
CARBIDE CHEMICAL & PLASTICS CO.,      :
INC., F/K/A UNION CARBIDE             :
CORPORATION, UNIVERSAL                :
REFRACTORIES A DIVISION OF THIEM      :
CORPORATION, WARREN PUMPS,            :
INC., WEIL-MCLAIN, WEYERHAEUSER       :
CO.,                                  :
                                      :
                  Respondents         :


DENISE PATTON, PERSONAL               : No. 207 EAL 2014
REPRESENTATIVE FOR THE ESTATE         :
OF JOHN D. SPEVAK, DECEASED,          :
                                      : Petition for Allowance of Appeal from the
                  Petitioners         : Order of the Superior Court
                                      :
                                      :
            v.                        :
                                      :
                                      :
ALLIED SIGNAL, INC., A.W.             :
CHESTERTON COMPANY, AIR &             :
LIQUID SYSTEMS CORPORATION, AS        :
SUCCESSOR BY MERGER TO                :
BUFFALO PUMPS, AMERICAN               :
BILTRATE, INC., AMERICAN              :
STANDARD, INC., BORG WARNER           :
MORSE TEC, CBS CORPORAION, A          :
DELAWARE CORPORATION F/K/A            :
VIACOM, INC., SUCCESSOR BY            :
MERGER TO CBS CORPORATION, A          :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 36
PENNSYLVANIA CORPORATION, F/K/A       :
WESTINGHOUSE ELECTRIC                 :
CORPORATION, CERTAINTEED              :
CORPORATION, CLEAVER BROOKS,          :
INC., COLUMBUS MCKINNON               :
CORPORATION F/K/A SHAWBOX,            :
CONWED CORPORATION, COOPER            :
INDUSTRIES, INC., CRANE COMPANY,      :
CROWN, CORK & SEAL COMPANY,           :
INC., DOMCO PRODUCTS TEXAS, L.P.,     :
(INDIVIDAULLY AND AS CORPORATE        :
SUCCESSOR TO TARKETT, AZROCK          :
AND DOMCO), A DELAWARE                :
CORPORATION, EATON                    :
CORPORATION, AS SUCCESSOR IN          :
INTEREST TO CUTLER-HAMMER, INC.,      :
N/K/A EATON ELECTRICAL, INC. ELOF     :
HANSSON, INC., FAIRMONT SUPLLY        :
COMPANY, FERRO ENGINEERING            :
DIVISION OF ON MARINE SERVICES        :
COMPANY, FORD MOTOR COMPANY,          :
FOSECO, INC., FOSTER-WHEELER          :
CORPORATION, GENERAL ELECTRIC         :
COMPANY, GENERAL REFRACTORIES         :
COMPANY, GEORGIA-PACIFIC              :
CORPORATION, GOODRICH                 :
CORPORATION, THE GOODYEAR TIRE        :
& RUBBER COMPANY, GOULD PUMPS,        :
INC., GREEN TWEED & COMPANY           :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST TO PALMETTO, INC.,           :
HOBART BROTHERS COMPANY,              :
INGERSOLL-RAND COMPANY,               :
INTERNATIONAL PAPER COMPANY           :
(INDIVIDUALLY AND AS SUCCESSOR        :
IN INTEREST TO CHAMPION               :
INTERNATIONAL CORPORATION AND         :
U.S. PLYWOOD CORP.), J.H. FRANCE      :
REFRACTORIES CO.,                     :
KEELER/DORR-OLIVER BOILER             :
COMPANY, KENTILE FLOORS, INC.         :
A/K/A KENTILE OPERATION CO., THE      :
KERITE COMPANY, A DIVISION OF         :
THE MARMON GROUP, LLC, THE            :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 37
LINCOLN ELECTRIC COMPANY, LINDE,       :
LLC, F/K/A THE BOC GROUP/AIRCO         :
DIVISION, MANNINGTON MILLS, INC.,      :
METROPOLITAN LIFE INSURANCE            :
COMPANY, INC., MORGAN                  :
ENGINEERING F/K/A MORGAN CRANE,        :
MORGAN ENGINEERING SYSTEMS,            :
INC., AS SUCCESSOR IN INTEREST TO      :
ALLIANCE MACHINE COMPANY,              :
NORCA INDUSTRIAL CO., LLC, THE         :
OKONITE COMPANY, OWENS                 :
ILLINOIS, INC., F/K/A OWENS ILLINOIS   :
GLASS CO., P & H MINING                :
EQUIPMENT, INC., F/K/A                 :
HARNISCHFEGER CORPORATION,             :
PFIZER, INC., PNEUMO ABEX              :
CORPORATION, READING CRANE &           :
ENGINEERING, REUNION                   :
INDUSTRIES, INC., F/K/A ALLIANCE       :
MACHINES, RSCC WIRE & CABLE,           :
INC., SAINT-GOBAIN ABRASIVES, INC.,    :
F/K/A NORTON COMPANY,                  :
SCHNEIDER ELECTRIC COMPANY             :
F/K/A SQUARE D COMPANY, UNION          :
CARBIDE CHEMICAL & PLASTICS CO.,       :
INC., F/K/A UNION CARBIDE              :
CORPORATION, UNIVERSAL                 :
REFRACTORIES A DIVISION OF THIEM       :
CORPORATION, WARREN PUMPS,             :
INC., WEIL-MCLAIN, WEYERHAEUSER        :
CO.,                                   :
                                       :
                  Respondents          :


PAUL C. CAWLEY AND KAREN L.            : No. 208 EAL 2014
CAWLEY, HUSBAND AND WIFE,              :
                                       :
                  Petitioners          : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 38
ALLIED SIGNAL, INC., A.W.             :
CHESTERTON COMPANY, AIR &             :
LIQUID SYSTEMS CORPORATION, AS        :
SUCCESSOR BY MERGER TO                :
BUFFALO PUMPS, AMERICAN               :
BILTRITE, INC., AMERICAN              :
STANDARD, INC., ASBESTOS              :
CORPORATION LIMITED, BELL             :
ASBESTOSMINES, LTD.,                  :
BORGWARNER MORSE TEC, CBS             :
CORPORATION A DELWARE CORP.           :
F/K/A VIACOM INC., SUCCESSOR BY       :
MERGER TO CBS CORP., A                :
PENNSYLVANIA CORP., F/K/A             :
WESTINGHOUSE ELECTRIC CORP.,          :
CERTAINTEED CORP., CLEAVER            :
BROOKS, INC., CONWED CORP.,           :
COOPER INDUSTRIES, INC., CRAN         :
COMPANY, CROWN, CORK & SEAL           :
COMPANY, INC., C.S.R. LIMITED D/B/A   :
COLONIAL SUGAR REFINING, LTD.,        :
DOMCO PRODUCTS TEXAS, L.P.,           :
(INDIVIDUALLY AND AS CORPORATE        :
SUCCESSOR TO TARKETT, AZROCK          :
AND DOMCO) DELAWARE CORP.,            :
EATON CORP., AS                       :
SUCCESSOR-IN-INTEREST TO              :
CUTLER-HAMMER, INC., N/K/A            :
EASTON ELECTRICAL, INC., ELOF         :
HANSSON, INC., FAIRMONT SUPPLY        :
COMPANY, FERRO ENGINEERING            :
DIVISION OF ON MARINE SERVICES        :
CO., FORD MOTOR CO., FOSECO,          :
INC., FOSTER-WHEELER CORP.,           :
GENERAL ELECTRIC CO., GENERAL         :
REFRACTORIES CO.,                     :
GEORGIA-PACIFIC CORP., GOODRICH       :
CORP., THE GOODYEAR TIRE &            :
RUBBER COMPANY, GOULD PUMPS,          :
INC., GREEN, TWEED & COMPANY          :
INDIVIDUALLY AND AS SUSSESSORE        :
TO PALMETTO, INC., HOBART             :
BROTHERS COMPANY,                     :
INGERSOLL-RAND COMPANY,               :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 39
INTERNATIONAL PAPER COMPANY           :
(INDIVIDUALLY AND AS SUCCESSOR        :
IN INTEREST TO CHAMPION               :
INTERNAIONAL CORP. AND U.S.           :
PLYWOOD CORP.,) J.H. FRANCE           :
REFRACTORIES CO.,                     :
KEELER/DORR-OLIVER BOILER CO.,        :
KENTILE FLOORS, INC. A/K/A KENTILE    :
OPERATION CO., THE KERITE CO. A       :
DIVISION OF THE MARMON GROUP,         :
LLC, THE LINCOLN ELECTRIC CO.,        :
LINDE, LLC F/K/A THE BOC              :
GROUP/AIRCO DIVISION, MANNIGTON       :
MILLS, INC., METROPOLITAN LIFE INS.   :
CO., INC., MORGAN CRANE, MORGAN       :
ENGINEERING SYSTEMS, INC. AS          :
SUCCESSOR IN INTEREST TO              :
ALLIANCE MACHINE CO., NORCA           :
INDUSTRIAL CO., LLC, THE OKONITE      :
COMPANY, P&H MINING EQUIPMENT,        :
INC., F/K/A HARNISCHFEGER CORP.,      :
PFIZER, INC., PNEUMO ABEX CORP.,      :
READING CRANE & ENGINEERING,          :
REUNION INDUSTRIES, INC. F/K/A        :
ALLIANCE MACHINES, RSCC WIRE &        :
CABLE INC., SAINT-GOBAIN              :
ABRASIVES, INC. F/K/A NORTON          :
COMPANY, SCHNIDER ELECTRIC USA,       :
INC., F/K/A SQUARE D COMPANY,         :
SHAWBOX A/K/A LIFT TECH               :
INTERNATIONAL, A DIVISION OF          :
MCKINNON CORP., UNION CARBIDE         :
CHEMICAL & PLASTICS CO., INC. F/K/A   :
UNION CARBIDE CORP., UNIVERSLA        :
REFRACTORIES, A DIVISION OF           :
THIEM CORP., WARREN PUMPS, INC.,      :
WEIL-MCLAIN, WEYERHAEUSER CO.,        :
                                      :
                  Respondents         :


KATHLEEN F. MOLNAR, PERSON      : No. 209 EAL 2014
REPRESENTATIVE FOR THE ESTATE :
OF FRANK J. MOLNAR AND KATHLEEN :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 40
F. MOLNAR IN HER OWN RIGHT, HIS       : Petition for Allowance of Appeal from the
WIFE,                                 : Order of the Superior Court
                                      :
                  Petitioner          :
                                      :
                                      :
            v.                        :
                                      :
                                      :
ALLIED SIGNAL, INC., A.W.             :
CHESTERTON COMPANY, AIR &             :
LIQUID SYSTEMS CORPORATION, AS        :
SUCCESSOR BY MERGER TO                :
BUFFALO PUMPS, AMERICAN               :
BILTRITE, INC., AMERICAN              :
STANDARD, INC., BORGWARNER            :
MORSE TEC, CBS CORPORATION, A         :
DELAWARE CORPORATION F/K/A            :
VIACOM, INC., SUCCESSOR BY            :
MERGER TO CBS CORPORATION A           :
PENNSYLVANIA CORPORATION, F/K/A       :
WESTINGHOUSE ELECTRIC CORP.,          :
CERTAINTEED CORPORATION,              :
CLEAVER BROOKS, INC., COLUMBUS        :
MCKINNON CORPORATION, CONWED          :
CORPORATION, COOPER                   :
CROUSE-HINDS, COOPER                  :
INDUSTRIES, INC., CRANE COMPANY,      :
CROWN CORK & SEAL COMPANY,            :
INC., DOMCO PRODUCTS TEXAS, L.P.      :
INDIVIDUALLY AND AS CORPORATE         :
SUCCESSOR TO TARKETT, AZROCK          :
AND DOMCO) A DELAWARE                 :
CORPORATION, EATON                    :
CORPORATION, AS                       :
SUCCESSOR-IN-INTEREST TO              :
CUTLER-HAMMER, INC., N/K/A EATON      :
ELECTRICAL, INC., ELOF HANSSON,       :
INC., FAIRMONT SUPPLY COMPANY,        :
FERRO ENGINEERING DVISION OF ON       :
MARINE SERVICES COMPANY, FORD         :
MOTOR COMPANY, FOSECO, INC.,          :
FOSTER-WHEELER CORPORATION,           :
GENERAL REFRACTORIES COMPANY,         :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 41
GEORGIA-PACIFIC, LLC, GOODRICH        :
CORPORATION, THE GOODYEAR TIRE        :
& RUBBER COMPANY, GOULD PUMPS,        :
INC., GREEN, TWEED & COMPANY          :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST OF PALMETTO, INC.,           :
HOBART BROTHERS COMPANY,              :
INGERSOLL-RAND COMPANY,               :
INTERNATIONAL PAPER COMPANY (         :
INDIVIDUALLY AND AS SUCCESSOR IN      :
INTEREST OF CHAMPION                  :
INTERNATIONAL CORPORATION AND         :
U.S. PLYWOOD CORP.), J.H. FRANCE      :
REFRACTORIES CO.,                     :
KEELER/DORR-OLIVER BOILER             :
COMPANY, KENTILE FLOORS, INC.         :
A/K/A KENTILE OPERATION CO., THE      :
KERITE COMPANY, A DIVISION OF         :
MARMON GROUP, LLC, THE LINCOLN        :
ELECTRIC COMPANY, LINDE, LLC,         :
F/K/A THE BOC GROUP/AIRCO             :
DIVISION, MANNINGTON MILLS, INC.,     :
METROPOLITAN LIFE INS. COMPANY,       :
INC., MORGAN ENGINEERING F/K/A        :
MORGAN CRANE, MORGAN                  :
ENGINEERING SYSTEMS, INC., AS         :
SUCCESSORE IN INTEREST TO             :
ALLIANCE MACHINE COMPANY,             :
NORCA INDUSTRIAL CO., LLC, THE        :
OKONITE COMPANY, P&H. MINING          :
EQUIPMENT, INC. F/K/A                 :
HARNISHFEGER CORPORATION,             :
PFIZER, INC., PNEUMO ABEX CORP.,      :
READING CRANE & ENGINEERING,          :
REUNION INDUSTRIES, INC. F/K/A        :
ALLICANCE MACHINES, RSCC WIRE &       :
CABLE, INC., SAINT-GOBAIN             :
ABRASIVES, INC. F/K/A SQUARE D        :
COMPANY UNION CARBIDE CHEMICAL        :
& PLASTICS CO., INC., F/K/A UNION     :
CARBIDE CORPORATION, UNIVERSAL        :
REFRACTORIES A DIVISION OF THIEM      :
CORPORATION, WARREN PUMPS,            :
INC., WEILMCLAIN, WEYHAEUSER          :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 42
CO.,                                  :
                                      :
                  Respondents         :


ROBERT R. FRABLE,                     : No. 210 EAL 2014
                                      :
                  Petitioner          :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
ALLIED SIGNA., INC. A.W.              :
CHESTERTON, AIR & LIQUID SYSTEMS      :
CORP., AS SUCCESSOR BY MERGER         :
TO BUFFALO PUMPS, AMERICAN            :
BILTRITE, INC., BORGWARNER            :
MORSE TEC, CBS CORPORATION, A         :
DELAWARE CORP., F/K/A VIACOM,         :
INC., SUCCESSOR BY MERGER TO          :
CBS CORP., A PENNSYLVANIA CORP.,      :
F/K/A WESTINGHOUSE ELECTRIC           :
CORP., CERTAINTEED CORP.,             :
CLEAVER BROOKS, INC., COLUMBUS        :
MCKINNON CORP., F/K/A SHAWBOX,        :
CONWED CORP., COOPER                  :
CROUSE-HINDS, COOPER                  :
INDUSTRIES, INC., CRANE COMAPNY,      :
CROWN, CORK & SEAL CO., INC.,         :
DOMCO PRODUCTS TEXAS, L.P.,           :
(INDIVIDUALLY AND AS SUCCESSOR        :
TO TARKETT, AZROCK AND DOMCO),        :
A DELAWARE CORP., EATON CORP.,        :
AS SUCCESSOR IN-INTEREST TO           :
CUTLER-HAMMER, INC., N/K/A EATON      :
ELECTRICAL, INC., ELOF HANSSON,       :
INC., FAIRMONT SUPPLY COMPANY,        :
FERRO ENGINEERING DIVISION OF         :
ON MARINE SERVICES COMPANY,           :
FORD MOTOR COMPANY, FOSECO,           :
INC., FOSTER-WHEELER CORP.,           :
GENERAL ELECTRIC COMPANY,             :
GENERAL REFRACTORIES CO.,             :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 43
GEORGIA-PACIFIC, LLC, GOODRICH         :
CORP., THE GOODYEAR TIRE               :
&RUBBER COMPANY, GOULD PUMPS,          :
INC., GREEN, TWEED & COMPANY           :
INDIVIDUALLY AND AS SUCCESSOR IN       :
INTEREST TO PALMETTO, INC.,            :
HOBART BROTHERS CO.,                   :
INGERSOLL-RAND COMPANY,                :
INTERNATIONAL PAPER                    :
CO.,(INDIVIDUALLY AND AS               :
SUCCESSOR IN INTEREST TO               :
CHAMPION INTERNATIONAL CORP.           :
AND U.S. PLYWOOD CORP.), J.H.          :
FRANCE REFRACTORIES CO.,               :
KEELER/DORR-OLIVER BOILER              :
COMPANY, KENTILE FLOORS, INC.,         :
A/K/AKENTILE OPERATION CO., THE        :
KERITE COMPANY, A DIVISION OF          :
MARMON GROUP, LLC, THE LINCOLN         :
ELECTRIC COMPANY, LINDE, LLC,          :
F/K/A THE BOC GROUP/AIRCO              :
DIVISION, MANNINGTON MILLS, INC.,      :
METROPOLITAN LIFE INS. CO.,            :
MORGAN ENGINEERING F/K/A               :
MORGAN CRANE, MORGAN                   :
ENGINEERING SYSTEMS, INC., AS          :
SUCCESSOR IN INTEREST TO               :
ALLIANCE MACHINE COMPANY,              :
NORCA INDUSTRIAL CO., LLC, THE         :
OKONITE COMPANY, OWENS                 :
ILLINOIS, INC., F/K/A ILLINOIS GLASS   :
CO., P&H MINING EQUIPMENT, INC.,       :
F/K/A HARNISCHFEGER CORP.,             :
PFIZER, INC., PNEUMO ABEX CORP.,       :
READING CRANE & ENGINEERING,           :
REUNION INDUSTRIES, INC. F/K/A         :
ALLIANCE MACHINES, RSCC WIRE &         :
CABLE, INC., SAINT-GOBAIN              :
ABRASIVES, INC. F/K/A NORTON           :
COMPANY, SCHNEIDER ELECTRIC            :
USA, INC., F/K/A SQUARE D              :
COMPANY, TRANE US, INC., UNION         :
CARBIDE CHEMICAL & PLASTICS CO.,       :
INC. F/K/A UNION CARBIDE CORP.,        :

[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 44
UNIVERSAL REFRACTORIES, A              :
DIVISION OF THIEM CORP., WARREN        :
PUMPS, INC., WEIL-MCLAIN,              :
WEYERHAEUSER CO.,                      :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of December, 2014, the Petition for Allowance of Appeal

is DENIED.




[192 EAL 2014, 193 EAL 2014, 194 EAL 2014, 195 EAL 2014, 196 EAL 2014, 197 EAL
  2014, 198 EAL 2014, 199 EAL 2014, 200 EAL 2014, 201 EAL 2014, 202 EAL 2014,
 203 EAL 2014, 204 EAL 2014, 205 EAL 2014, 206 EAL 2014, 207 EAL 2014, 208 EAL
                    2014, 209 EAL 2014 and 210 EAL 2014] - 45